Matter of Dadey v Balter (2020 NY Slip Op 05712)





Matter of Dadey v Balter


2020 NY Slip Op 05712


Decided on October 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, AND WINSLOW, JJ.


925.2 CAE 20-01164

[*1]IN THE MATTER OF THOMAS. DADEY, JR., AND GEORGE DOOHER, PETITIONERS-RESPONDENTS, V
vDANA BALTER, PURPORTED WORKING FAMILIES PARTY CANDIDATE FOR PUBLIC OFFICE OF MEMBER OF CONGRESS, 24TH DISTRICT OF NEW YORK STATE, WORKING FAMILIES PARTY OF NEW YORK STATE, STATE EXECUTIVE BOARD OF WORKING FAMILIES PARTY OF NEW YORK STATE, SANDRA OXFORD AND DANIEL LANGENBUCHER, RESPONDENTS-APPELLANTS, ET AL., RESPONDENT. 


LEVY RATNER, P.C., NEW YORK CITY (ALEXANDER C. RABB OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
LAW OFFICE OF JOSEPH T. BURNS, WILLIAMSVILLE (JOSEPH T. BURNS OF COUNSEL), FOR PETITIONERS-RESPONDENTS.

	Appeal from a judgment of the Supreme Court, Onondaga County (Scott J. DelConte, J.), entered September 4, 2020 in a proceeding pursuant to Election Law article 16. The judgment, inter alia, granted the petition, ordered the removal from the ballot of respondent Dana Balter as Working Families Party candidate for Member of Congress for the 24th Congressional District and ordered the designation of Steven Williams on the ballot as Working Families Party candidate for Member of Congress for the 24th Congressional District. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 13, 2020
Mark W. Bennett
Clerk of the Court